DETAILED ACTION
This Office Action is in response to the Preliminary Amendment filed on 07/10/2019.
In the instant Amendment, claims 12, 14 and 21 are amended; claims 1, 22, 24 and 26 are independent claims; claims 1-27 have been examined and are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/10/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 16, 19, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Starsinic et al (“Starsinic,” US 20150341889) in view of 3GPP TS 24.301 V9.11.0 (“3GPP,” 3GPP TS 24.301 V9.11.0, 2013, Pages 1-300).

Regarding claim 1, Starsinic discloses an apparatus of a mobility management entity (MME) of a network, the apparatus comprising:
an interface configured to receive a non-access stratum (NAS) message comprising a detach request associated with a first user equipment (UE); (Starsinic, [0031], [0033]-[0034] describe an interface; [0058], [0062] describe a non-access stratum message; [0073], [0091]-[0094] describe a detach request; [0030], user equipment) and
processing circuitry coupled to the interface and configured to: (Starsinic, [0041], describes a processor; [0031], [0033]-[0034] describe an interface)
determine that the detach request is received without integrity protection; (Starsinic; [0073], [0091]-[0094] describe a detach request; [0134], integrity validation failure [without integrity protection])
Starsinic fails to explicitly disclose analyze one or more additional criteria associated with the detach request in response to confirmation that the detach request message is received without the integrity protection; and manage an evolved packet system (EPS) mobility management (EMM) registration state for the first UE based on analysis of the one or more additional criteria.  
Starsinic fails to explicitly disclose analyze one or more additional criteria associated with the detach request in response to confirmation that the detach request message is received without the integrity protection; and manage an evolved packet system (EPS) mobility management (EMM) registration state for the first UE based on analysis of the one or more additional criteria
However, in an analogous art, 3GPP discloses analyze one or more additional criteria associated with the detach request in response to confirmation that the detach request message is received without the integrity protection; and (3GPP, Pages 34, 37-38, , 57-60; 189-190 describe analyze one or more additional criteria associated with the detach request in response to confirmation that the detach request message is received without the integrity protection; also see page 78, 87, 108, 118 and 125 which describes without integrity protection)
manage an evolved packet system (EPS) mobility management (EMM) registration state for the first UE based on analysis of the one or more additional criteria (3GPP, Pages 31-34; 40-55, 57-60, Also see page 72, 82, 84, 90, 114, 129-130, 134-154, 177, 193, and manage an evolved packet system (EPS) mobility management (EMM) registration state for the first UE based on analysis of the one or more additional criteria)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include analyze one or more additional criteria associated with the detach request in response to confirmation that the detach request message is received without the integrity protection; and manage an evolved packet system (EPS) mobility management (EMM) registration state for the first UE based on analysis of the one or more additional criteria. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1).

Regarding claim 2, Starsinic and 3GPP disclose the apparatus of claim 1. 
3GPP further discloses wherein the one or more additional criteria comprise the passing of an authentication procedure; and (3GPP, Pages 57-60 describe wherein the one or more additional criteria comprise the passing of an authentication procedure) 
wherein the processing circuitry is configured to process one or more authentication communications with the first UE as part of the authentication procedure, (3GPP, Pages 57-60 describe and wherein the processing circuitry is configured to process one or more authentication communications with the first UE as part of the authentication procedure)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include wherein the one or more additional criteria comprise the passing of an authentication procedure; and wherein the processing circuitry is configured to process one or more authentication communications with the first UE as part of the authentication procedure. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1). 

Regarding claim 3, Starsinic and 3GPP disclose the apparatus of claim 2.  3GPP further discloses wherein the processing circuitry is further configured to:
process the detach request to determine that the detach request is not due to a switch off associated with the first UE; (3GPP, Pages 88-97 describe process the detach request to determine that the detach request is not due to a switch off associated with the first UE)
wherein the authentication procedure is initiated, at least in part, in response to the determination that the associated detach request is not due to the switch off associated with the first UE (3GPP, Pages 70, section e) Under Detach Containing other causes than “Switch Off” within the Detach Type IE; 88-97; 57-60 describe wherein the authentication procedure is initiated, at least in part, in response to the determination that the associated detach request is not due to the switch off associated with the first UE)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include process the detach request to determine that the detach request is not due to a switch off associated with the first UE;
wherein the authentication procedure is initiated, at least in part, in response to the determination that the associated detach request is not due to the switch off associated with the first UE. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1). 

Regarding claim 4, Starsinic and 3GPP disclose the apparatus of claim 3.  3GPP further discloses wherein the processing circuitry is further configured to:
process an authentication communication of the one or more authentication communications received at the MME from the first UE; (3GPP, Pages 57-60 describe process an authentication communication of the one or more authentication communications received at the MME from the first UE) and
mark the EMM registration state for the first UE as EMM-DEREGISTERED, in response to a determination that the first UE has passed the authentication procedure (3GPP, Page 42-49 describe mark the EMM registration state for the first UE as EMM-DEREGISTERED, in response to a determination that the first UE has passed the authentication procedure)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include wherein the one or more additional criteria comprise the passing of an authentication procedure; and wherein the processing circuitry is configured to process one or more authentication communications with the first UE as part of the authentication procedure. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1). 

Regarding claim 5, Starsinic and 3GPP disclose the apparatus of claim 4.  
3GPP further discloses wherein the processing circuitry is further configured to determine, from the one or more authentication communications received at the MME whether the first UE has passed the authentication procedure prior to marking the EMM registration state for the first UE, (3GPP, Pages 57-60 describe wherein the processing circuitry is further configured to determine, from the one or more authentication communications received at the MME whether the first UE has passed the authentication procedure prior to marking the EMM registration state for the first UE)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include wherein the processing circuitry is further configured to determine, from the one or more authentication communications received at the MME whether the first UE has passed the authentication procedure prior to marking the EMM registration state for the first UE. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1). 

Regarding claim 6, Starsinic and 3GPP disclose the apparatus of claim 1.  
3GPP further discloses wherein the additional criteria comprises whether the first UE is responding to a paging procedure performed after the network releases the connection with the first UE (3GPP, Pages 129-131 describes wherein the additional criteria comprises whether the first UE is responding to a paging procedure performed after the network releases the connection with the first UE)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include wherein the processing circuitry is further configured to determine, from the one or more authentication communications received at the MME whether the first UE has passed the authentication procedure prior to marking the EMM registration state for the first UE. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1). 

Regarding claim 7, Starsinic and 3GPP disclose the apparatus of claim 1. 
3GPP further discloses wherein the additional criteria comprises whether the first UE is performing at least one periodic tracking area update after the network releases the connection with the first UE (3GPP, Pages 51, 98-110 describe wherein the additional criteria comprises whether the first UE is performing at least one periodic tracking area update after the network releases the connection with the first UE)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include wherein the additional criteria comprises whether the first UE is performing at least one periodic tracking area update after the network releases the connection with the first UE. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1). 

Regarding claim 8, Starsinic and 3GPP disclose the apparatus of claim 3.  
3GPP further discloses wherein the processing circuitry is configured to authenticate the first UE using the authentication procedure before processing the detach request further (3GPP, Pages 57-60 describe wherein the processing circuitry is configured to authenticate the first UE using the authentication procedure before processing the detach request further)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include wherein the processing circuitry is configured to authenticate the first UE using the authentication procedure before processing the detach request further. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1). 

Regarding claim 9, Starsinic and 3GPP disclose the apparatus of claim 8.  
3GPP further discloses wherein setting the network attachment status for the first UE following processing of the detach request message comprises ignoring the detach request and remaining in state EMM-REGISTERED for the EMM-registration state (3GPP, Page 80, step g; Pages 42, 44-47 & 49-50, describes wherein setting the network attachment status for the first UE following processing of the detach request message comprises ignoring the detach request and remaining in state EMM-REGISTERED for the EMM-registration state)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include wherein setting the network attachment status for the first UE following processing of the detach request message comprises ignoring the detach request and remaining in state EMM-REGISTERED for the EMM-registration state. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1). 

Regarding claim 10, Starsinic and 3GPP disclose the apparatus of claim 1.  
3GPP further discloses wherein the additional criteria are selected based on the first UE being attached to the network for emergency bearer services with no shared EPS security context available, (3GPP, Pages 32-33, 79, 108, 126, describes wherein the additional criteria are selected based on the first UE being attached to the network for emergency bearer services with no shared EPS security context available). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include wherein the additional criteria are selected based on the first UE being attached to the network for emergency bearer services with no shared EPS security context available. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1). 

Regarding claim 11, Starsinic and 3GPP disclose the apparatus of claim 9. 
3GPP further disclose wherein when the first UE is attached to the network for emergency bearer services with no shared EPS security context available, the additional criteria comprise any of: whether the first UE is responding to a paging procedure performed after the network releases the connection with the first UE; or whether the first UE is performing at least one periodic tracking area update after the network releases the connection with the first UE (3GPP, Pages 129-131 describes wherein the additional criteria comprises whether the first UE is responding to a paging procedure performed after the network releases the connection with the first UE)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include wherein when the first UE is attached to the network for emergency bearer services with no shared EPS security context available, the additional criteria comprise any of: whether the first UE is responding to a paging procedure performed after the network releases the connection with the first UE; or whether the first UE is performing at least one periodic tracking area update after the network releases the connection with the first UE. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1). 

Regarding claim 16, Starsinic and 3GPP disclose the apparatus of claim 1. 
3GPP further discloses wherein the additional criteria comprises a determination that the detach request is received during an attach procedure and the network receives an attach complete message from the first UE following receipt of the detach request message from the first UE (3GPP, Pages 181-190; 44, 48, 71-85, describe wherein the additional criteria comprises a determination that the detach request is received during an attach procedure and the network receives an attach complete message from the first UE following receipt of the detach request message from the first UE)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include wherein the additional criteria comprises a determination that the detach request is received during an attach procedure and the network receives an attach complete message from the first UE following receipt of the detach request message from the first UE. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1). 

Regarding claim 19, Starsinic and 3GPP disclose the apparatus of claim 1. 
Starsinic further discloses wherein processing the detach request message to confirm that the detach request message is received from the UE without integrity protection comprises determining that the detach request message does not include a message authentication code (MAC) (Starsinic, Figures 3, 15 and 18 describe  wherein processing the detach request message to confirm that the detach request message is received from the UE without integrity protection comprises determining that the detach request message does not include a message authentication code (MAC))

Regarding claim 20, Starsinic and 3GPP disclose the apparatus of claim 1. 
3GPP further disclose wherein analyzing the one or more additional criteria associated with the detach request comprises: determining that the detach request is due to switch off at the first UE; (3GPP, Page 70, step e; Pages 89-90; 97; Page 197, step g describes a switch off; Pages 42, 44-47 & 49-50, describes wherein setting the network attachment status for the first UE following processing of the detach request message comprises ignoring the detach request and remaining in state EMM-REGISTERED for the EMM-registration state)  and
in response to the determining that the detach request is due to the switch off, managing the EMM registration state to ignore the detach request and remain in an EMM-REGISTERED state (3GPP, Page 70, step e; Pages 89-90; 97; Page 197, step g describes a switch off; Pages 42, 44-47 & 49-50, describes wherein setting the network attachment status for the first UE following processing of the detach request message comprises ignoring the detach request and remaining in state EMM-REGISTERED for the EMM-registration state)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include wherein analyzing the one or more additional criteria associated with the detach request comprises: determining that the detach request is due to switch off at the first UE; and in response to the determining that the detach request is due to the switch off, managing the EMM registration state to ignore the detach request and remain in an EMM-REGISTERED state. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1). 

Regarding claim 21, Starsinic and 3GPP disclose the apparatus of claim 1. 
Starsinic further discloses wherein the apparatus further comprises: a memory coupled to the processing circuitry and configured to store the NAS signaling detach request message; (Starsinic, [0041], [0058], [0062], [0073] & [0091]-[0094] describes a memory coupled to the processing circuitry and configured to store the NAS signaling detach request message) and 
an antenna coupled to the interface and configured to transmit and receive one or more communications with the first UE comprising at least the NAS signaling detach request message, (Starsinic, [0041], [0058], [0062], [0073] & [0091]-[0094] describe an antenna coupled to the interface and configured to transmit and receive one or more communications with the first UE comprising at least the NAS signaling detach request message)

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Starsinic et al (“Starsinic,” US 20150341889) in view of 3GPP TS 24.301 V9.11.0 (“3GPP,” 3GPP TS 24.301 V9.11.0, 2013, Pages 1-300) and further in view of Nacer et al (“Nacer,” US 20180007630). 

Regarding claim 12, Starsinic and 3GPP disclose the apparatus of claim 1.  
Starsinic and 3GPP fail to explicitly disclose wherein the additional criteria are selected based on the first UE using power saving mode (PSM).
However, in an analogous art, Nacer discloses wherein the additional criteria are selected based on the first UE using power saving mode (PSM) (Nacer, [0016], wherein the additional criteria are selected based on the first UE using power saving mode)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nacer with the method/system of Starsinic and 3GPP to include wherein the additional criteria are selected based on the first UE using power saving mode (PSM). One would have been motivated to provide a wireless device transfer to a power saving mode (Nacer, [0011]). 

Regarding claim 13, Starsinic and 3GPP disclose the apparatus of claim 10.  
3GPP further discloses the additional criteria comprise any of: the passing of an authentication procedure; or whether the first UE is performing at least one periodic tracking area update after the network releases the connection with the first UE (3GPP, Pages 51, 98-110 describe wherein the additional criteria comprises whether the first UE is performing at least one periodic tracking area update after the network releases the connection with the first UE)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include the additional criteria comprise any of: the passing of an authentication procedure; or whether the first UE is performing at least one periodic tracking area update after the network releases the connection with the first UE. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1). 
Starsinic and 3GPP fail to explicitly disclose wherein when the first UE uses PSM. 
However, in an analogous art, Nacer discloses wherein when the first UE uses PSM (Nacer, [0016], wherein the additional criteria are selected based on the first UE using power saving mode)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Nacer with the method/system of Starsinic and 3GPP to include wherein when the first UE uses PSM. One would have been motivated to provide a wireless device transfer to a power saving mode (Nacer, [0011]). 

Claims 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over Starsinic et al (“Starsinic,” US 20150341889) in view of 3GPP TS 24.301 V9.11.0 (“3GPP,” 3GPP TS 24.301 V9.11.0, 2013, Pages 1-300) and further in view of Ryu et al (“Ryu,” US 20160286385) 

Regarding claim 14, Starsinic and 3GPP disclose the apparatus of claim 1.  
Starsinic and 3GPP fail to explicitly disclose wherein the additional criteria are selected based on the first UE using extended discontinuous reception (eDRX).
However, in an analogous art, Ryu discloses wherein the additional criteria are selected based on the first UE using extended discontinuous reception (eDRX) (Ryu, [0007], [0365]-[0368], [0418], [0516], describes wherein the additional criteria are selected based on the first UE using extended discontinuous reception)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ryu with the method/system of Starsinic and 3GPP to include wherein the additional criteria are selected based on the first UE using extended discontinuous reception (eDRX). One would have been motivated to provide a method for efficiently providing a mobile terminating service to user equipment to which extended Discontinuous Reception (DRX) is applied for a power saving (Ryu, [0007]). 

Regarding claim 15, Starsinic, 3GPP and Ryu disclose the apparatus of claim 14.  
3GPP further disclose the additional criteria comprise any of: the passing of an authentication procedure; or whether the first UE is performing at least one periodic tracking area update after the network releases the connection with the first UE (3GPP, Pages 51, 98-110 describe the additional criteria comprise any of: the passing of an authentication procedure; or whether the first UE is performing at least one periodic tracking area update after the network releases the connection with the first UE)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include the additional criteria comprise any of: the passing of an authentication procedure; or whether the first UE is performing at least one periodic tracking area update after the network releases the connection with the first UE. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1). 
Ryu further discloses wherein when the first UE uses extended discontinuous reception (eDRX), (Ryu, [0007], [0365]-[0368], [0418], [0516], describes wherein the additional criteria are selected based on the first UE using extended discontinuous reception)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ryu with the method/system of Starsinic and 3GPP to include wherein when the first UE uses extended discontinuous reception (eDRX). One would have been motivated to provide a method for efficiently providing a mobile terminating service to user equipment to which extended Discontinuous Reception (DRX) is applied for a power saving (Ryu, [0007]).
.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Starsinic et al (“Starsinic,” US 20150341889), in view of 3GPP TS 24.301 V9.11.0 (“3GPP,” 3GPP TS 24.301 V9.11.0, 2013, Pages 1-300) in view of Cao et al (“Cao,” EP2874367) and further in view of Kitazoe et al (“Kitazoe,” US 20090320100). 

Regarding claim 17, Starsinic and 3GPP disclose the apparatus of claim 1. 
Starsinic and 3GPP fail to explicitly disclose wherein the additional criteria comprises a criterion that a number of counted events within a time interval exceeds a threshold limit; wherein the network comprising the MME maintains at least one counter of the number of counted events for counting events where the network receives an associated detach request message that does not include a message authentication code (MAC) or where the associated detach request message includes a MAC that the network is not able to verify.
However, in an analogous art, Cao discloses wherein the additional criteria comprises a criterion that a number of counted events within a time interval exceeds a threshold limit; (Cao, [0017], [0024], [0043], describes wherein the additional criteria comprises a criterion that a number of counted events within a time interval exceeds a threshold limit)
wherein the network comprising the MME maintains at least one counter of the number of counted events for counting events (Cao, [0043] describes wherein the network comprising the MME maintains at least one counter of the number of counted events for counting events)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cao with the method/system of Starsinic and 3GPP to include where the network receives an associated detach request message that does not include a message authentication code (MAC)  or where the associated detach request message includes a MAC that the network is not able to verify. One would have been motivated to provide wireless communication and call authentication (Cao, [0001]).  
Starsinic, 3GPP and Cao fail to explicitly disclose where the network receives an associated detach request message that does not include a message authentication code (MAC)  or where the associated detach request message includes a MAC that the network is not able to verify. 
However, in an analogous art, Kitazoe discloses where the network receives an associated detach request message that does not include a message authentication code (MAC)  or where the associated detach request message includes a MAC that the network is not able to verify (Kitazoe, Figures 7-8, [0050] [0058]-[0059],  describes where the associated detach request message includes a MAC that the network is not able to verify)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kitazoe with the method/system of Starsinic, 3GPP and Cao to include where the network receives an associated detach request message that does not include a message authentication code (MAC)  or where the associated detach request message includes a MAC that the network is not able to verify. One would have been motivated to transmit information in a wireless communication network (Kitazoe, [0003]).  

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Starsinic et al (“Starsinic,” US 20150341889), in view of 3GPP TS 24.301 V9.11.0 (“3GPP,” 3GPP TS 24.301 V9.11.0, 2013, Pages 1-300) and further in view of Kitazoe et al (“Kitazoe,” US 20090320100). 

Regarding claim 18, Starsinic and 3GPP disclose the apparatus of claim 1.  
Starsinic and 3GPP fail to explicitly disclose wherein processing the detach request message to confirm that the detach request message is received from the UE without integrity protection comprises determining that a message authentication code (MAC) received as part of the detach request message is unverifiable.
However, in an analogous art, Kitazoe discloses wherein processing the detach request message to confirm that the detach request message is received from the UE without integrity protection comprises determining that a message authentication code (MAC) received as part of the detach request message is unverifiable, (Kitazoe, Figures 7-8, [0050] [0058]-[0059],  206, 208, FIG 2 describes wherein processing the detach request message to confirm that the detach request message is received from the UE without integrity protection comprises determining that a message authentication code (MAC) received as part of the detach request message is unverifiable)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Kitazoe with the method/system of Starsinic and 3GPP to include wherein processing the detach request message to confirm that the detach request message is received from the UE without integrity protection comprises determining that a message authentication code (MAC) received as part of the detach request message is unverifiable,. One would have been motivated to transmit information in a wireless communication network (Kitazoe, [0003]).  

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Starsinic et al (“Starsinic,” US 20150341889) in view of 3GPP TS 24.301 V9.11.0 (“3GPP,” 3GPP TS 24.301 V9.11.0, 2013, Pages 1-300) and further in view of Wu et al (“Wu,” CN 102740287, see Google Translation of CN 102740287). 

Regarding claim 22, Starsinic discloses a non-transitory computer readable medium comprising instructions that, when executed by processing circuitry of an apparatus of a mobility management entity (MME) of a network, cause the apparatus to:
determine that the detach request is received from the UE without integrity protection; (Starsinic; [0073], [0091]-[0094] describe a detach request; [0134], integrity validation failure [without integrity protection])
Starsinic fails to explicitly disclose analyze one or more additional criteria associated with the detach request in response to confirmation that the detach request message is received from the UE without the integrity protection; and manage an evolved packet system (EPS) mobility management (EMM) registration state for the first UE based on analysis of the one or more additional criteria.
However, in an analogous art, 3GPP discloses analyze one or more additional criteria associated with the detach request in response to confirmation that the detach request message is received from the UE without the integrity protection; (3GPP, Pages 34, 37-38, , 57-60; 189-190 describe analyze one or more additional criteria associated with the detach request in response to confirmation that the detach request message is received without the integrity protection; also see page 78, 87, 108, 118 and 125 which describes without integrity protection)
and manage an evolved packet system (EPS) mobility management (EMM) registration state for the first UE based on analysis of the one or more additional criteria, (3GPP, Pages 31-34; 40-55, 57-60, Also see page 72, 82, 84, 90, 114, 129-130, 134-154, 177, 193, and manage an evolved packet system (EPS) mobility management (EMM) registration state for the first UE based on analysis of the one or more additional criteria)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include analyze one or more additional criteria associated with the detach request in response to confirmation that the detach request message is received from the UE without the integrity protection; and manage an evolved packet system (EPS) mobility management (EMM) registration state for the first UE based on analysis of the one or more additional criteria. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1).
Starsinic and 3GPP fail to explicitly disclose decode a non-access stratum (NAS) message comprising a detach request associated with a first user equipment (UE);
However, in an analogous art, Wu discloses decode a non-access stratum (NAS) message comprising a detach request associated with a first user equipment (UE); (Wu, Page 2, 6-9 and FIG 8, decode a non-access stratum (NAS) message comprising a detach request associated with a first user equipment (UE)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu with the method/system of Starsinic and 3GPP to include decode a non-access stratum (NAS) message comprising a detach request associated with a first user equipment (UE). One would have been motivated to provide a method and system for decoding a NAS message (Wu, Page 2 Under Description, First Sentence).  
Regarding claim 23, Starsinic, 3GPP and Wu disclose the non-transitory computer readable medium of claim 22. 
3GPP further discloses wherein the one or more additional criteria comprise the passing of an authentication procedure; (3GPP, Pages 57-60 describe wherein the one or more additional criteria comprise the passing of an authentication procedure)
and wherein the processing circuitry is configured to process one or more authentication communications with the first UE as part of the authentication procedure (3GPP, Pages 57-60 describe and wherein the processing circuitry is configured to process one or more authentication communications with the first UE as part of the authentication procedure)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include wherein the one or more additional criteria comprise the passing of an authentication procedure; and wherein the processing circuitry is configured to process one or more authentication communications with the first UE as part of the authentication procedure. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1). 

Claims 24-25 is rejected under 35 U.S.C. 103 as being unpatentable over Starsinic et al (“Starsinic,” US 20150341889) in view of Wu et al (“Wu,” CN 102740287, see Google Translation of CN 102740287) and further in view of 3GPP TS 24.301 V9.11.0 (“3GPP,” 3GPP TS 24.301 V9.11.0, 2013, Pages 1-300).
Regarding claim 24, Starsinic discloses an apparatus of a first user equipment (UE), the apparatus comprising:
memory configured to store a non-access stratum (NAS) message comprising a detach request associated with a first user equipment (UE); (Starsinic, [0041], memory; [0058] & [0062] describe a non-access stratum message; [0073] & [0091]-[0094] describe a detach request; [0030], user equipment) and
processing circuitry coupled to the memory and configured to: (Starsinic, [0041]-[0042] describes processing circuitry coupled to the memory)
initiate transmission of the NAS message to a mobility management entity (MME) of a network via an evolved node B (eNB), wherein the NAS message is communicated to the MME without a message authentication code (MAC); (Starsinic, [0051]-[0052], eNB; [0058] & [0062] describes initiating transmission of the NAS message to a MME as described in [0063]; [0134], integrity validation failure [without integrity protection]; FIG’s 15 & 18 show a MAC failure [without a message authentication code])
wherein the authentication communication is sent by the MME in response to the NAS message being communicated without the MAC; and (Starsinic, [0038], describes authentication; [0053], describes MME; [0058] & [0062], describes the NAS message; [0134], integrity validation failure [without integrity protection]; FIG’s 15 & 18 show a MAC failure [without a message authentication code]) 
Starsinic fails to explicitly disclose decode an authentication communication from the MME
However, in an analogous art, Wu discloses decode an authentication communication from the MME (Wu, Pages 6-9 & FIG 8 describes decode an authentication communication from the MME)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu with the method/system of Starsinic to include decode an authentication communication from the MME. One would have been motivated to provide a method and system for decoding a NAS message (Wu, Page 2 Under Description, First Sentence).  
Starsinic and Wu fail to explicitly disclose initiating transmission of an authentication response to the MME. 
However, in an analogous art, 3GPP discloses initiating transmission of an authentication response to the MME, (3GPP, Pages 34, 37-38, , 57-60; 189-190 describe initiating transmission of an authentication response to the MME)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic and Wu to include initiating transmission of an authentication response to the MME. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1).



Regarding claim 25, Starsinic, Wu and 3GPP disclose the apparatus of claim 24. 
Starsinic further discloses the first UE further comprising: an antenna coupled to the processing circuitry and configured to receive the authentication communication and transmit the NAS message and the authentication response; (Starsinic, [0041], [0038], [0030], [0058] & [0062] describe the first UE further comprising: an antenna coupled to the processing circuitry and configured to receive the authentication communication and transmit the NAS message and the authentication response)
3GPP further discloses wherein the first UE is connected to the network for emergency bearer services with no shared Evolved packet system (EPS) security context available; (3GPP, Page 65, Lines 1-8, describes wherein the first UE is connected to the network for emergency bearer services with no shared Evolved packet system (EPS) security context available). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic and Wu to include wherein the first UE is connected to the network for emergency bearer services with no shared Evolved packet system (EPS) security context available. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1).



Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Starsinic et al (“Starsinic,” US 20150341889) in view of 3GPP TS 24.301 V9.11.0 (“3GPP,” 3GPP TS 24.301 V9.11.0, 2013, Pages 1-300) and further in view of Wu et al (“Wu,” CN 102740287, see Google Translation of CN 102740287). 

Regarding claim 26, Starsinic discloses a non-transitory computer readable medium comprising instructions that, when executed by processing circuitry of an apparatus of a first user equipment (UE), cause the apparatus to:
initiate transmission of a non-access stratum (NAS) message to a mobility management entity (MME) of the LTE communication network via an evolved node B (eNB), wherein the NAS message comprises a detach request communicated to the MME without a message authentication code (MAC); (Starsinic, [0051]-[0052], eNB; [0058] & [0062] describes initiating transmission of the NAS message to a MME as described in [0063]; [0134], integrity validation failure [without integrity protection]; FIG’s 15 & 18 show a MAC failure [without a message authentication code]; [0038], describes authentication; [0053], describes MME; FIG’s 15 & 18 show a MAC failure [without a message authentication code]) 
wherein the communication is sent by the MME in response to the NAS message being communicated without the MAC (Starsinic, [0058] & [0062] describes initiating transmission of the NAS message to a MME as described in [0063]; [0134], integrity validation failure [without integrity protection]; FIG’s 15 & 18 show a MAC failure [without a message authentication code]; [0038], describes a authentication communication; [0053], describes MME; FIG’s 15 & 18 show a MAC failure [without a message authentication code])  and
Starsinic fails to explicitly disclose initiate a connection to a long term evolution (LTE) communication network for emergency bearer services; and wherein the communication is associated with additional criteria for the MME accepting the detach request; initiate transmission of a response to the MME. 
However, in an analogous art, 3GPP discloses initiate a connection to a long term evolution (LTE) communication network for emergency bearer services; (3GPP, Page 65, Lines 1-8, Pages 20, 23 and 40 describe initiating a connection to a long term evolution (LTE) communication network for emergency bearer services)
and wherein the communication is associated with additional criteria for the MME accepting the detach request; (3GPP, Pages 34, 37-38, 57-60; 189-190 describe
 initiate transmission of a response to the MME (3GPP, Pages 34, 37-38, , 57-60; 189-190 describe initiating transmission of an authentication response to the MME)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of 3GPP with the method/system of Starsinic to include initiate a connection to a long term evolution (LTE) communication network for emergency bearer services; and wherein the communication is associated with additional criteria for the MME accepting the detach request; initiate transmission of a response to the MME. One would have been motivated to provide mutual authentication between the user and the network and to agree on a key KASME (3GPP, Page 57, First Paragraph Under Section 5.4.2.1).
	Starsinic and 3GPP fail to explicitly disclose decode a communication from the MME.  
	However in an analogous art, Wu discloses decode a communication from the MME (Wu, Pages 6-9 & FIG 8 describes decode a communication from the MME)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu with the method/system of Starsinic and 3GPP to include decode a communication from the MME. One would have been motivated to provide a method and system for decoding a NAS message (Wu, Page 2 Under Description, First Sentence).  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Starsinic et al (“Starsinic,” US 20150341889), 3GPP TS 24.301 V9.11.0 (“3GPP,” 3GPP TS 24.301 V9.11.0, 2013, Pages 1-300) in view of Wu et al (“Wu,” CN 102740287, see Google Translation of CN 102740287) and further in view of Deshpande et al (“Deshpande,” US 20170180995). 

Regarding claim 27, Starsinic, 3GPP and Wu disclose the non-transitory computer readable medium of claim 26. 
Starsinic, 3GPP and Wu fail to explicitly disclose wherein the communication comprises a paging message from the MME to the first UE.
However, in an analogous art, Deshpande discloses wherein the communication comprises a paging message from the MME to the first UE (Deshpande, [0043]-[0044], [0060] & [0062], describes wherein the communication comprises a paging message from the MME to the first UE)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Deshpande with the method/system of Starsinic, 3GPP and Wu to include wherein the communication comprises a paging message from the MME to the first UE. One would have been motivated to provide wireless communication and secured paging (Deshpande, [0002]).  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached at (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES J WILCOX/Examiner, Art Unit 2439          



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439